Citation Nr: 1720449	
Decision Date: 06/07/17    Archive Date: 06/21/17

DOCKET NO.  13-15 551	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Providence, Rhode Island


THE ISSUE

Entitlement to a total disability rating for compensation purposes based on individual unemployability due to service-connected disabilities (TDIU).


REPRESENTATION

Appellant represented by:	Massachusetts Department of Veterans Services


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

L. B. Cryan, Counsel


INTRODUCTION

The Veteran served on active duty from March 1943 to January 1946.

This case is before the Board of Veterans' Appeals (Board) on appeal from September 2012 and December 2012 rating decisions by the Department of Veterans Affairs (VA) Regional Office (RO) in Providence, Rhode Island.  In the September 2012 rating decision, the RO granted service connection for degenerative joint disease (DJD) of the thoracolumbar spine and assigned an initial 20 percent rating; increased the disability rating for the service-connected pes planus to 30 percent, denied service-connection for DJD of the left knee, and denied service-connection for residuals of a broken left arm.  In the December 2012 rating decision, the RO denied service-connection for a right knee disability.  

The Veteran appealed the ratings assigned for the service-connected pes planus and DJD of the thoracolumbar spine; and, the denials of service connection.  

In May 2015, the Veteran testified at a Travel Board hearing at the RO before the undersigned Veterans Law Judge.  A transcript of that proceeding is of record.

In a June 2015 decision, the Board granted an increased rating to 50 percent for the service-connected pes planus; and, determined that the issue of entitlement to a TDIU had been raised by the record and was part of the increased rating claims on appeal at that time.  The Board remanded the matter to the RO for further development and adjudicative action, along with the other remaining pending claims.  

In an April 2016 decision/remand, the Board granted service connection for a left arm injury and granted an increased rating to 40 percent for the service-connected DJD of the thoracolumbar spine, effective from October 13, 2015; but, denied a rating in excess of 20 percent prior to that date.  The Board also remanded the claims of service connection for right and left knee disabilities and deferred the issue of entitlement to a TDIU because it was inextricably intertwined with the remaining pending claims of service connection for right and left knee disabilities.  

Before the case was returned to the Board, the RO granted service connection for osteoarthritis of the left knee and osteoarthritis of the right knee in a February 2017 rating decision.  

Accordingly, the only remaining issue currently before the Board on appeal at this time is entitlement to a TDIU.  

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2016).  38 U.S.C.A. § 7107(a)(2) (West 2014).


FINDING OF FACT

The evidence of record does not show that the Veteran's service-connected disabilities preclude him from obtaining or maintaining substantially gainful employment consistent with his level of education and work history.  


CONCLUSION OF LAW

The criteria for entitlement to a TDIU have not been met.  38 U.S.C.A. § 1155, 5107 (West 2014); 38 C.F.R. §§ 3.340, 3.341, 4.16 (2016).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Duties to Notify and Assist

VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2016). 

VA's duty to notify was satisfied by a July 2015 letter to the Veteran.  See 38 U.S.C.A. §§ 5102, 5103, 5103A (West 2014); 38 C.F.R. § 3.159 (2016); see also Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).  In the letter, the Veteran was notified that he should complete the enclosed VA Form 21-8940 (the formal application for a TDIU).  He was also notified of how to substantiate a claim for TDIU.  

The Board is satisfied that VA has made reasonable efforts to obtain relevant records and evidence.  The Veteran's service treatment records (STRs), personnel records, and VA treatment records have been associated with the record.  The Veteran has provided testimony at a hearing.  The Veteran's claim was remanded by the Board in June 2015 and April 2016 to obtain outstanding records and to obtain adequate medical opinions.  There has been substantial compliance with the Board's remand directives.

Significantly, this claim was raised by the record as part of increased rating claims.  Rice v. Shinseki, 22 Vet. App. 447 (2009).  As noted in the Board's June 2015 decision, a TDIU claim was raised by the record because a July 2012 VA examination report indicated that the Veteran's service-connected disabilities impacted his ability to work because he has pain and instability with prolonged weight bearing.  

As noted above, following the June 2015 remand, the RO sent the Veteran a duty-to-assist letter in July 2015.  This letter specifically requested that the Veteran return the enclosed formal application for entitlement to a TDIU.  This application form requires the applicant to provide necessary information in order to determine whether a TDIU is warranted, including work history and education.  

The Veteran did not respond to this request.  Importantly, VA's duty to assist is not a one-way street.  If the Veteran wishes help, he cannot passively wait for it in those circumstances where his own actions are essential in obtaining the putative evidence.  Wood v. Derwinski, 1 Vet. App. 191 (1991);  Hayes v. Brown, 5 Vet. App. 60, 68 (1993).  

It is also notable that while the VA examinations of record describe the Veteran's occupational impairment due to service-connected disabilities, the Veteran does not specifically allege that he is unemployable due to service-connected disabilities consistent with his education and work history, and  as noted above his has not submitted the completed TDIU application which would include information regarding employment.  

In sum, the Board is satisfied that the originating agency properly processed the Veteran's claims after providing the required notice and that any procedural errors in the development and consideration of the claims by the originating agency were insignificant and non-prejudicial to the Veteran.  See Bernard v. Brown, 4 Vet. App. 384 (1993). 

II.  TDIU

It is the established policy of VA that all Veterans who are unable to secure and follow a substantially gainful occupation by reason of service-connected disability or disabilities shall be rated totally disabled.  38 C.F.R. § 4.16 (2016).  A finding of total disability is appropriate "when there is present any impairment of mind or body which is sufficient to render it impossible for the average person to follow a substantially gainful occupation."  See 38 C.F.R. §§ 3.340 (a)(1), 4.15 (2016).  In Faust v. West, 13 Vet. App. 342 (2000), the Court of Appeals for Veterans Claims (Court) defined "substantially gainful employment" as an occupation that provides an annual income that exceeds the poverty threshold for one person, irrespective of the number of hours or days that a veteran actually works and without regard to a veteran's earned annual income.

The determination as to whether a total disability rating is appropriate should not be based solely upon demonstrated difficulty in obtaining employment in one particular field, which could also potentially be due to external bases such as economic factors, but rather to all reasonably available sources of employment under the circumstances.  See Ferraro v. Derwinski, 1 Vet. App. 326, 331-32 (1991).  In Hatlestad v. Derwinski, 5 Vet. App. 524, 529 (1993), the Court held that the central inquiry in determining whether a Veteran is entitled to a TDIU is whether his or her service-connected disabilities, alone, are of sufficient severity to produce unemployability.  Neither non-service-connected disabilities nor advancing age may be considered.  38 C.F.R. § 4.19 (2016).

The ultimate issue of whether a TDIU should be awarded is not a medical issue, but rather is a determination for the adjudicator.  See Moore v. Nicholson, 21 Vet. App. 211, 218 (2007).  VA regulations place responsibility for the TDIU determination on VA, and a medical examiner's opinion as to the employability of a particular claimant is not binding on VA.  Geib v. Shinseki, 733 F.3d 1350, 1354 (Fed. Cir. 2013).

In deciding whether a TDIU may be awarded on a schedular basis, an adjudicator must first evaluate the severity of the Veteran's service-connected disabilities.  A TDIU may be assigned where the schedular rating is less than total, when it is found that the disabled person is unable to secure or follow a substantially gainful occupation as a result of a single service-connected disability ratable at 60 percent or more, or as a result of two or more disabilities, provided at least one disability is ratable at 40 percent or more, and there is sufficient additional service-connected disability to bring the combined rating to 70 percent or more.  38 U.S.C.A. § 1155; 38 C.F.R. §§ 3.340, 3.341, 4.16(a).  

In this case, the Veteran's service connected disabilities include bilateral pes planus, rated as 50 percent disabling; degenerative disc disease of the thoracolumbar spine, rated as 40 percent disabling; residuals of a fractured left arm/shoulder injury, rated as 20 percent disabling; osteoarthritis of the left knee, rated as 10 percent disabling; osteoarthritis of the right knee, rated as 10 percent disabling; radiculopathy of the right lower extremity, rated as 10 percent disabling; and, radiculopathy of the left lower extremity, rated as 10 percent disabling.  The combined schedular rating for compensation purposes is 90 percent.  

As the Veteran has a combined rating in excess of 70 percent, with at least one disability rated as 40 percent or higher, he meets the threshold percentage requirements for consideration of a TDIU on a schedular basis under 38 C.F.R. § 4.16(a).  

Accordingly, the only remaining question is whether the Veteran's service-connected disabilities preclude gainful employment.  

As noted above, the Veteran's service-connected disabilities limit his occupational functioning.  See, e.g., October 2015, July 2016, and December 2016 VA examination reports.  These reports show that the Veteran has difficulty standing, walking, and lifting; however, the reports do not suggest that the Veteran's occupational limitations preclude from all forms of employment, including sedentary employment, and the Veteran has not alleged so.  

Additionally, given that the Veteran's level of education and work history is unknown, the Board concludes that the evidence of record does not support a finding that the Veteran is precluded from all forms of employment to include sedentary-type employment as a result of his service-connected disabilities.  

As the evidence fails to persuasively establish that the Veteran's service-connected disabilities preclude substantially gainful employment, the criteria for a TDIU are not met, and the claim must be denied.  In reaching this conclusion, the Board has considered the applicability of the benefit-of-the-doubt doctrine.  However, as the preponderance of the evidence is against the claim for a TDIU, that doctrine is not applicable.  See 38 U.S.C.A. § 5107 (b); 38 C.F.R. § 3.102.


ORDER

A TDIU is denied.  



____________________________________________
K. J. ALIBRANDO
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


